DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/10/2020 has been entered.


	Claim status
The examiner acknowledged the amendment made to the claims on 09/10/2020.
Claims 1-30, 35, 50 are cancelled. Claims 31-32, 36-49 and 51-59 are currently amended. Claims 33-34 are previously presented. Claims 60-62 are newly presented. Claims 31-34, 36-49 and 51-62 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34, 36-49 and 51-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 31, 44 and 54 recite “the coating agent does not comprise an acetylated monoglyceride” or “wherein the coating agent comprises one or more monoglycerides and does not comprise an acetylated monoglyceride”.	The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. None of para. [0064-0065]; [0070-0071; 0073; 0075] and [0122] as pointed out by the applicant in the Remarks or any other part of the instant disclosure has support for the negative limitation that the monoglyceride does not include acetylated monoglyceride. Applicant is reminded that the mere absence of a 
Claims 32-34, 36-43, 45-49, 51-53 and 55-59 ultimately depend from claims 31, 44 or 54 and therefore necessarily incorporate the new matter contained in claims 31, 44 and 54.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 depends from claim 31 or claim 60 and recites “wherein the coating agent further comprises one or more compounds of Formula I”. However, given that Formula I encompasses a monoglyceride, it is not clear if a monoglyceride represented by Formula I further limits the one or more monoglycerides recited in claims 31 and 60, or it is an additional monoglyceride. For the purpose of examination, a monoglyceride represented by Formula I as recited in claim 39 is interpreted to limit the one or more monoglycerides recited in claims 31 and 60. Clarification is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 39 depends from claim 60 and recites one or more compounds of Formula I.  Given that Formula I encompasses a monoglyceride, thus being interpreted to further limit the one or more monoglycerides of claim 60. However, claim 60 recites that the one or more monoglycerides is characterized by Formula I-B which is narrower than Formula I. As such, claim 39 fails to further limit claim 60. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 31-34, 36-38, 42-43, 51, 54-57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich, US Patent Application Publication No. 2010/0104710 (hereinafter referred to as Petcavich) in view of Sowa US Patent Application Publication No. 2012/0251675 (hereinafter referred to as Sowa).
Regarding claim 31, Petcavich teaches a method of controlling the rate of ripening of an agricultural product ([0002-0003; 0015]), comprising:
- applying a coating agent to a surface of the agricultural product, thereby forming a coating over on the surface of the agricultural product, wherein the coating agent comprises polyvinylidene chloride copolymer and a surfactant and is suspended in an aqueous emulsion ([0016-0020]); wherein the coating agent does not comprises an acetylated monoglyceride ([0002-0003; 0015-0020]); Petcavich teaches the aqueous solution is applied by dipping ([0020;0034]), which necessarily happens in room temperature;
- maintaining the agricultural product at a first ambient temperature of 58 ºF ([0034]), which is less than the temperature at which the coating agent is applied to the agricultural product (e.g., room temperature);
- increasing the ambient temperature of the agricultural product to a second ambient temperature of 72º F ([0034]), which necessarily increases the ripening rate of the agricultural product.
Petcavich teaches that the aqueous emulsion that comprises the coating agent comprises 0.25-25% polyvinylidene chloride copolymer, 0.0001-10% surfactant and 93-99% water ([0017; 0019]), which encompasses that embodiment that the coating agent comprises at least 80% surfactant (for example, an aqueous emulsion that comprises 93% water, 6% surfactant and 1% polyvinylidene chloride copolymer could be translated into a coating agent (free from water) that comprises 86% surfactant). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Petcavich teaches the essentially same applying and maintaining steps as those recited in claim 31, the steps of which will necessarily reduce the ripening rate of the agricultural product.
Petcavich teaches surfactant but is silent regarding the surfactant comprising one or more monoglycerides. In the same field of endeavor, Sowa teaches a method of coating an agricultural product comprising applying a coating agent to the agricultural product wherein the coating agent comprises a polymer such as chitosan and a surfactant such as a monoglyceride ([0001; 0007; 0012; 0025; 0028]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petcavich by using monoglycerides as the surfactant in the coating agent of Petcavich, for the reason that the prior art has established that monoglyceride is an art-recognized substance suitable for use as a surfactant in a coating agent for an agricultural product. The selection of a known material based on its suitability for its intended use supports a prima facie 
Regarding claims 32-34, Petcavich teaches treating the agricultural product with an ethylene ripening agent after increasing the ambient temperature to the second ambient temperature ([0034]).
Regarding claim 36, Petcavich teaches that the first ambient temperature is 14 ºC (e.g., 58 ºF) and the second ambient temperature is 22 ºC (e.g., 72 ºF) ([0034]). The second ambient temperature as disclosed by Petcavich falls within those recited in the claim. The first ambient temperature 14 ºC as disclosed by Petcavich, although not overlapping with that recited in the claim, is very close to the upper endpoint of 13 ºC that one of ordinary skill in the art would have expected them to have the same properties, given that both Petcavich and the instant invention are directed to the same endeavor, i.e., store a coated agricultural product in low temperature. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Regarding claim 37, Petcavich teaches that the first ambient temperature is 14 ºC (e.g., 58 ºF) and the second ambient temperature is 22 ºC (e.g., 72 ºF) ([0034]), both of which fall within those recited in the claim.
Regarding claim 38, Petcavich teaches that the coating agent further comprises a polymer (e.g., polyvinylidene chloride copolymer) ([0017]).
Regarding claim 42, Petcavich teaches preserving post-harvest produce by coating the same with a coating composition capable of controlling the transmission of gasses and water vapor into and out of the produce during maturation and/or ripening of 
Regarding claims 43 and 51, Petcavich does not teach the average transmittance or thickness of the coating. However, the average transmittance of the coating is a function of the thickness of the coating, which is further related to the concentration or amount of the coating agent in the aqueous emulsion. In the instant case, Petcavich teaches that the coating has a degree of permeability, and the extent to which breathing or respiration is accommodated is a function of the physiological reactions of the species of the produce and the particular chemical composition of the emulsion coating; and the coating enables limited transmission of oxygen, ethylene, and carbon dioxide gases and reduces water vapor transmission ([0022]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of the coating on the agricultural product such that the final coating has a degree of permeability for preferable transmission of gas and water vapor. As such, the transmittance value and thickness as recited in the claims are merely obvious variants of the prior art.
Regarding claim 54, Petcavich teaches a method of controlling the rate of ripening of an agricultural product ([0002-0003; 0015]), comprising:
- applying a composition comprising a coating agent and a solvent to a surface of the agricultural product to forming a coating over on the surface of the agricultural product, wherein the coating agent comprises polyvinylidene chloride copolymer and a surfactant and is suspended in an aqueous emulsion ([0016-0020]); wherein the coating agent does not comprises an acetylated monoglyceride ([0002-0003; 0015-0020]); Petcavich 
- maintaining the agricultural product at a first ambient temperature of 58 ºF ([0034]), which is less than the temperature at which the coating agent is applied to the agricultural product (e.g., room temperature);
- increasing the ambient temperature of the agricultural product to a second ambient temperature of 72º F ([0034]), which necessarily increase the ripening rate of the agricultural product.
-treating the agricultural product with a ripening agent ([0034]).
Given that Petcavich teaches the essentially same applying and maintaining steps as those recited in claim 54, the steps of which will necessarily reduce the ripening rate of the agricultural product.
Petcavich teaches a surfactant but is silent regarding the surfactant comprising one or more monoglyceride. In the same field of endeavor, Sowa teaches a method of coating an agricultural product comprising applying a coating agent to the agricultural product wherein the coating agent comprises a polymer such as chitosan and a surfactant such as a monoglyceride ([0001; 0007; 0012; 0028]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petcavich by using monoglycerides as the surfactant in the coating agent of Petcavich, for the reason that the prior art has established that monoglyceride is an art-recognized substance suitable for use as a surfactant in a coating agent for agricultural product. The selection of a known material based on its prima facie obviousness determination. See MPEP 2144.07. 
Regarding claim 55, Petcavich teaches that the coating agent further comprises a polymer (e.g., polyvinylidene chloride copolymer) ([0017]).
Regarding claim 56, Petcavich teaches that the solvent comprises water ([0019]).
Regarding claim 57, Petcavich teaches that the treating of the agricultural product with the ripening agent comprising gassing the agricultural product with ethylene ([0034].
Regarding claim 59, Petcavich does not teach the average transmittance of the coating. However, the average transmittance of the coating is a function of the thickness the coating, which is related to the concentration or amount of the coating agent in the aqueous emulsion. In the instant case, Petcavich teaches that the coating has a degree of permeability, and the extent to which breathing or respiration is accommodated is a function of the physiological reactions of the species of the produce and the particular chemical composition of the emulsion coating; and the coating enables limited transmission of oxygen, ethylene, and carbon dioxide gases and reduces water vapor transmission ([0022]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of coating on the agricultural product such that the final coating has a degree of permeability for preferable transmission of gas and water vapor. As such, the transmittance value as recited in the claim is merely an obvious variant of the prior art.

Claims 44, 47-48, 51-52 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over  Yang US Patent No. 6,165,529 (hereinafter referred to as Yang) in view of Sowa US Patent Application Publication No. 2012/0251675 (hereinafter referred to as Sowa). 
Regarding claim 44, Yang teaches a method of treating controlling the rate of ripening of an agricultural product (column 1, line 10-14), comprising:
- applying a composition comprising a coating agent and a solvent (e.g., water) to a surface of the agricultural product, which necessarily reduces the ripening rate of the agricultural product, wherein the coating agent comprises polyvinyl alcohol and a surfactant and is suspended in an aqueous solution (column 2, line 21-53; column 3, line 11-15); wherein the coating agent does not comprises an acetylated monoglyceride ((column 2, line 21-53; column 3, line 11-15); 
- storing the agricultural product for a period of time (column 2, line 25-26; column 6, line 17-20);
- removing at least a portion of the coating from the agricultural product (column 5, line 9-18), which necessarily increase the ripening rate of the agricultural product;
-treating the agricultural product with a ripening agent after removing at least a portion of the coating (column 5 line 9-18).
Yang teaches a surfactant but is silent regarding the surfactant comprising one or more monoglycerides. In the same field of endeavor, Sowa teaches a method of coating agricultural product comprising applying a coating agent to the agricultural product wherein the coating agent comprises a polymer such as chitosan and a surfactant such as a monoglyceride ([0001; 0007; 0012; 0028]. It would have been obvious to one of prima facie obviousness determination. See MPEP 2144.07. 
Regarding claim 47, Yang teaches that the agricultural product is stored at least for at least one day with the coating thereon (column 4, line 53-67; column 6, line 19-23).
Regarding claim 48, Yang teaches that the coating agent comprises polymer (e.g., polyvinyl alcohol and starch, column 2, line 40-44).
Regarding claim 51
Regarding claim 52, Yang teaches that the treating of the agricultural product with the ripening agent comprises gassing the agricultural product with ethylene (column 5, line 19-27).
Regarding claim 56, Yang teaches that the solvent comprises water (column 3, line 16-17).

Claims 60-62, 36-43, 47-49, 51, 53, 55-56 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Michailovic DE3622191 A1 (hereinafter referred to as Michailovic) (original document and English translation relied upon for reference).
Regarding claims 60-62, Michailovic teaches a method of treating an agricultural product (e.g., fresh fruits and vegetables), comprising (English translation, page 3, 3rd para.; page 6, para. 1-3; page 4, para. 2, 5-6):
-applying a composition comprising a coating agent and a solvent (e.g., water) to a surface of the agricultural product, thereby forming a coating over the agricultural product, wherein the coating agent comprises a monoglyceride that reads on Formula I-B (e.g., 2,3-dihydroxypropan-1-yl-palmitate or 2,3-dihydroxypropan-1-yl-octadecanoate, original document, column 4, line 60, the formula; English translation, page 5, para. 2); wherein the coating solution can be applied at a temperature of 25-40 ºC (page 3, 3rd para.);
- maintaining the agricultural product at a first ambient temperature of 0±1 ºC and storing the product for a period of time (page 6, 3rd para.), the temperature of which is less than the temperature at which the coating agent is applied to the agricultural product;

Michailovic does not explicitly teach increasing the temperature to a second ambient temperature. However, given that the Michailovic teaches washing off the coating with water after storage, the washing necessarily takes places at room temperature or above, which is interpreted to read on “increasing the ambient temperature of the agricultural product to a second ambient temperature”.
Michailovic teaches that the coating increases the carbon dioxide and reduces oxygen within the fruit (pages 3, 3rd para.), which is interpreted to read on “wherein one or both of steps a) and b) reduce the ripening rate of the agricultural product”
Michailovic teaches that the coating agent comprises 0.8-6.4 parts monoglyceride, 1.7-13.3 parts acetylated monoglyceride, 0.05-0.4 part salt of succinylated monoglyceride and 0.05-6.6 parts food antiseptics and heating to form a molten mixture (English translation, page 4, para. 4-6). As such, the composition has the highest concentration of monoglyceride of about 78% when 6.4 parts monoglyceride, 1.7 parts acetylated monoglyceride, 0.05 parts of salt of succinylated monoglyceride and 0.05 parts food antiseptics are mixed. 78% of monoglyceride is very close to the lower endpoint of 80% as recited in claim 60 that one of ordinary skill in the art would have expected them to have the same properties, given that both Michailovic and the instant invention are directed to the same endeavor, i.e., to keep a produce stable after harvest. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium  
Further, Michailovic recognizes that the concentration of monoglyceride in the composition is a result effective variable for the reason that it affects the thickness of the coating which further affects gas exchange rate of the produce (page 6, 2nd para. from bottom). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the monoglyceride so as to obtain a coating with a thickness that results in preferable gas exchange rate. As such, the amount of monoglyceride as recited in claim 60 are merely obvious variant of the prior art.
Regarding claims 36-37, Michailovic teaches that the first ambient temperature is 0±1 ºC (page 6, 3rd para.), which falls within that recited in claim 36, and is very close to the lower ending point of 2 ºC as recited in claim 37 that one of ordinary skill in the art would have expected them to have the same properties, given that both Michailovic and the instant invention are directed to the same endeavor, i.e., store a coated agricultural product in low temperature. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Michailovic, as recited above, teaches a second temperature that is room temperature or above, which falls within that recited in claims 36-37.
Regarding claims 38, 48 and 55, Michailovic teaches that the coating agent comprises a di- or tri- glyceride (e.g., acetylated monoglyceride) and a salt (e.g., salt of succinylated monoglyceride) (English translation, page 4, para.4-6).
Regarding claims 39-41, 53 and 58, Michailovic teaches that the protective coating comprises 2,3-dihydroxypropan-1-yl-palmitate or 2,3-dihydroxypropan-1-yl-octadecanoate (original document, column 4, line 60, the formula; English translation, page 5, para. 2).
Regarding claim 42, Michailovic teaches coating an agricultural product but does not teach if the agricultural product being coated is ripe or not. However, given that fruits or vegetables are known to be harvested or picked either ripe or under-ripe, Michailovic encompasses that option of coating the agricultural product prior to the agricultural product being ripe.
Regarding claims 43, 51 and 59, Michailovic does not teach the average transmittance or thickness of the coating. However, the average transmittance of the coating is a function of the thickness the coating, which is related to the concentration of the coating agent in the aqueous solution.  In the instant case, Michailovic recognizes that the concentration of coating ingredients such as monoglyceride and acetylated monoglyceride affects the thickness of the coating which further affects gas exchange rate of the produce (page 6, 2nd para. from bottom). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the monoglyceride and/or acetylated monoglyceride so as to obtain a coating with a thickness that results in preferable gas exchange rate. As 
Regarding claim 47, Michailovic teaches that the agricultural product is stored at least one day with the coating thereon prior to the at least partial removal of the coating (page 1, 2nd para.; page 3, 3rd para.; page 4, 1st para.).
Regarding claim 49, Michailovic teaches that the coating is applied to the fruit after the fruit being harvested and the coating is removed after the fruit is harvested (page 6, 1st and 2nd para.), while the claim recites that coating is applied prior to harvesting. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Regarding claim 56, Michailovic teaches that the solvent comprises water (page 3, 2nd para. from the bottom).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Michailovic as applied to claim 60, and further in view of Petcavich, US Patent Application Publication No. 2010/0104710 (hereinafter referred to as Petcavich).
Regarding claims 32-33, Michailovic teaches what has been recited above but is silent regarding treating the agricultural product with a ripening agent such as ethylene. 
In the same field of endeavor, Petcavich teaches the step of gassing the coated fruit with ethylene in the distributor to accelerate ripening ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed 
Regarding claim 34, Modification of Michailovic with the teaching Petcavich will reasonably lead to gassing the agricultural product after it is taken out the storage room, thus reading “wherein the agricultural product is gassed with ethylene after increasing the ambient temperature of the agricultural product to the second ambient temperature”.
Regardless, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
	
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Michailovic in view of Petcavich as applied to claim 61, in further view of Kirk US Patent No. 5,451,266 (hereinafter referred to as Kirk).
Regarding claims 45-46, Michailovic teaches removing the coating by rinsing off with water (page 6, 2nd para), but is silent regarding a mechanical removal of the coating and that the mechanical removal of the coating comprising placing the coated agricultural product on a brush bed. 
Kirk teaches a method of washing fruit by placing the fruit on a brush bed where the fruit is high pressure spray washed (column 2, line 18-44, column 5, line 60-63; Fig. 9-10). 
Both Michailovic and Kirk are directed to fruit processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Michailovic by including the step of placing the fruit on a 

Response to Arguments
Applicant's arguments filed 09/10/2020 have been fully considered and the examiner’s response is shown below:
Applicant’s argument on page 34-35 and 38-39 of the Remarks regarding that Michailovic fails to teach the limitation that the coating agent does not comprises an acetylated monoglyceride is moot in view of the new ground of rejection of claims 31 and 44 set forth in the instant office action.
Applicant argues on pages 34-35 of the Remarks that Michailovic teaches 78% monoglyceride thus failing to teach the limitation that the coating agent comprises at least 80% monoglyceride. This argument is not persuasive. As enumerated in previous and instant office action, 78% of monoglyceride is very close to the lower endpoint of 80% that one of ordinary skill in the art would have expected them to have the same properties, given that both Michailovic and the instant invention are directed to the same endeavor, i.e., to keep a produce stable after harvest. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, applicant has not demonstrated the difference between 78% monoglyceride and 80% monoglyceride.
Applicant is reminded that new claims 60-62 do not include the limitation that the coating agent does not comprises acetylated monoglyceride, thus the arguments on 
Applicant argues on page 36 of the Remarks that Michailovic teaches away increasing the monoglycerides content of its composition to claimed range, for the reason that Michailovic recites that content of greater than upper limit results in a dense skin which does not cause necessary gas exchange of fruit.

This argument is not persuasive. Michailovic’s recitation that the content of monoglyceride and acetylated monoglyceride less than said lower meaning will be insufficient for the formation of a skin of desired density, while the content of greater than upper importance results in the formation of a dense skin which does not cause necessary gas exchange of fruit (page 6) actually establishes that the concentration of monoglyceride is a result effective variable because it affects the thickness of the coating on the surface of the produce. A skilled artisan would have been motivated to optimize the concentration of the monoglyceride to obtain a coating with a thickness that results in preferable gas exchange rate. As such, the amount of monoglyceride as recited in the claims are merely obvious variant of the prior art. 
For the forgoing reasons enumerated above, applicant’s argument on pages 37-40 of the Remarks regarding claims 32-34 and 45-46 are not persuasive either. Further, applicant’s arguments regarding Petcavich and Kirk are piecemeal. while Petcavich or Kirk does not disclose all the features of the present claimed invention, they are used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 
Applicant’s argument on page 41 of the Remarks regarding claim 51 is moot in view of the new ground of rejection.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791